RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-2350-17T2
                                                                     A-2352-17T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

L.M.A. and A.C.,

   Defendants-Appellants.
———————————————

IN THE MATTER OF THE
GUARDIANSHIP OF A.I.A.,

   a Minor.
———————————————
        Submitted March 13, 2019 – Decided March 28, 2019

                    Before Judges Nugent, Reisner and Mawla.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Essex County, Docket
                    No. FG-07-0170-17.
            Joseph E. Krakora, Public Defender, attorney for
            appellant L.M.A. (Ruth A. Harrigan, Designated
            Counsel, on the briefs).

            Joseph E. Krakora, Public Defender, attorney for
            appellant A.C. (Victor E. Ramos, Assistant Deputy
            Public Defender, of counsel and on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Casey J. Woodruff, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith A. Pollock, Deputy Public
            Defender, of counsel; Todd S. Wilson, Designated
            Counsel, on the brief).

PER CURIAM

      L.M.A. (Lisa) and A.C. (Allen), the parents of A.I.A. (Anna), each appeal

from a January 5, 2018 judgment terminating their parental rights. 1 We affirm.

      Lisa and Allen have had a long history of involvement with the Division

of Child Protection and Permanency (Division). That history, in part, involved

four other children who are not the subject of this litigation. Those four children

are all older than Anna, who was born in 2016.




1
   We utilize fictitious names to protect the privacy of the parties and their
children.
                                                                           A-2350-17T2
                                        2
      In 2005, the Division substantiated Allen for sexual abuse of a child.

Between 2008 and February 2014, the Division received nine referrals relating

to Lisa and opened a case in order to provide her with services.

      In August 2014, the Division conducted a visit with Lisa, and noted she

had a bruise on her face and a fading black eye. Lisa denied the injuries were

from domestic violence and told the Division she was not in a relationship with

Allen because he had been unfaithful. She claimed the injuries resulted from

confronting Allen's paramour, who then retaliated with a physical assault.

However, a police report indicated Lisa told police Allen punched and kicked

her, bit her all over her body leaving three large bite marks on her back and one

on her cheek, and struck her in the head with a glass jar.

      In September 2014, the Division received another referral of domestic

violence concerning Lisa.     A caseworker who traveled to Lisa's apartment

noticed the scent of marijuana. The caseworker also observed bruising on Lisa's

face, and on one of her daughters. The Division referred Lisa to domestic

violence counseling and requested urine screenings. She tested positive for

marijuana and admitted to smoking marijuana while she was pregnant.

      The Division learned of multiple domestic violence incidents between

Lisa and Allen, and that Lisa's bruises were a result of Allen hitting her. Lisa


                                                                         A-2350-17T2
                                        3
and Allen agreed to a safety protection plan, which required Allen to leave the

home to enable the Division to evaluate the risk posed to the children. However,

Allen violated the safety plan, remained in the house, and assaulted one of Lisa's

children.   Given the prevalence of drug use and domestic violence in the

household, the Division filed a complaint for custody of the four children living

in the home with Lisa and Allen in October 2014.

      In December 2014, the Division conducted a psychological evaluation of

Lisa. Lisa denied any domestic violence between her and Allen, and denied

Allen had ever hit the children. Lisa reported having chronic depression. She

planned to reunite with Allen and reside together with the children.          The

evaluation concluded Lisa was attempting to conceal the history of domestic

violence, and although Allen was incarcerated at the time, there remained a

significant risk of domestic violence if they reunited.           The evaluation

recommended substance abuse screening and psychotherapy for Lisa due to her

minimization of the domestic violence history.             The evaluation also

recommended a mental health evaluation of Allen in order to identify the risk

factors for Lisa and the children, and Allen's treatment needs.

      In January 2015, the Division conducted a psychological evaluation of

two of the children, Jason and Leslie. The resultant report concluded they had


                                                                          A-2350-17T2
                                        4
suffered significant emotional harm from the exposure to domestic violence and

physical abuse by Allen, and both children were "extremely frightened of

[him.]" The report also noted "[t]here was a clear pattern of deceit and cover up

by [Lisa] around [Allen]'s physical attacks on her in addition to what he was

doing to the children."

      In January 2015, Lisa stipulated to abuse or neglect of the children.

Specifically, she admitted denying domestic violence in the home, despite marks

and bruises on her face, and had violated the safety protection plan when she

allowed Allen to return to the family home. Allen also stipulated he engaged in

domestic violence in front of the children, violated the safety protection plan,

and inappropriately physically disciplined the children.

      Another child, Sally, was born in April 2015. The court granted the

Division custody of her as well.

      In May 2015, the Division conducted a second psychological evaluation,

which noted Lisa had successfully met her substance abuse treatment

recommendations, including negative urine screens, actively participating in

therapy, and taking her medication.      As a result, the report recommended

allowing Lisa to have unsupervised visitation with the children. Although the

report noted some concerns regarding Lisa's continued contact with Allen, she


                                                                         A-2350-17T2
                                       5
denied any desire to reunite with him and claimed her main focus was her

children. However, in September 2015, the Division learned Lisa brought the

children to visit Allen in prison.

      In August 2015, the Division performed a psychological evaluation of

Allen. He reported a history of depression from molestation as a child, for which

he had been taking medication. He also reported criminality as a juvenile and

an adult, and domestic violence, and difficulty managing his anger. Allen

admitted to assaulting Lisa while he was drunk because she discovered another

woman texting him. Allen also claimed he had no plans to reunite with Lisa.

The evaluation recommended he have relapse prevention counseling.

      In November 2015, the Division filed a guardianship complaint for Adam

and Sally. Shortly afterwards, Lisa attended another psychological evaluation.

When the evaluator inquired about an engagement ring Lisa was wearing, she

became emotional and proclaimed she still loved Allen. Also, despite an initial

denial, Lisa admitted to using marijuana once. The evaluator noted Lisa was

selective with the information she provided and denied any wrongdoing

regarding the children. The psychological testing revealed she was depressed,

had low self-esteem, and felt helpless and hopeless. The evaluator concluded

Lisa was incapable of adequately parenting the children.


                                                                         A-2350-17T2
                                       6
        In March 2016, the Division conducted a bonding and psychological

evaluation of Allen with Adam and Sally. Allen admitted he had not seen Adam

in two years and had never met Sally before the bonding evaluation. The

evaluation noted Allen admitted to domestic violence with Lisa. He stated he

and Lisa began fighting because of another woman, and said it "got ugly" and

he "yoked [Lisa] up." He claimed this was the only incident of domestic

violence, despite the objective evidence known to the Division of multiple other

incidents. Allen also admitted striking Jason with a belt, but denied beating the

children. The evaluation concluded Allen had difficulty adhering to limits, as

evidenced by his recent incarceration, was not likely to be a viable parenting

option for his children in the near future, and should not have any contact with

Lisa.

        The Division also conducted a bonding and psychological evaluation of

Lisa in March 2016. She denied the children were ever physically disciplined

or exposed to domestic violence. She claimed she only stipulated to abuse or

neglect because she had a learning disability and was misinformed. She denied

Allen had access to the children and that she ever used alcohol or marijuana,

until confronted with evidence to the contrary.




                                                                         A-2350-17T2
                                       7
      The evaluation concluded Lisa was minimizing the history of abuse and

domestic violence between her and Allen, and failed to realize how it impacted

her children. The report noted Lisa's failure to admit she was a victim of

domestic violence demonstrated her inability to put her children's needs before

her own.    The report stated Lisa "minimize[d] personal faults and holds

unrealistically   positive   perceptions    of   her   level   of   psychological

functioning. . . . As such, she may have difficulty responding effectively and

flexibly to the changing demands placed upon her as a parent."

      In pertinent part, the report recommended Lisa continue to participate in

individual therapy to address her minimization of the domestic violence, the

inability to place her children's needs in front of hers, and her tendency to seek

out poor relationships. The report recommended Lisa not have contact with

Allen. Notably, the report found Lisa had begun to address these issues and had

a window of opportunity to make progress. However, if Lisa had contact with

Allen, or relapsed, a termination of parental rights would be the only alternative.

      In April 2016, Anna was born at Hackensack University Medical Center.

She and Lisa tested positive for THC. Hospital records indicated Lisa denied

using marijuana and blamed it on "smoke in the halls" of her apartment. She

also denied a history of domestic violence and safety concerns for her and Anna.


                                                                           A-2350-17T2
                                        8
      A caseworker interviewed Lisa at the hospital. She reported smoking

marijuana one time in March 2016, because of stress related to custody

proceedings in court. She claimed marijuana remained in her system longer

because she was a heavy set woman. She admitted she attempted to use her girth

to hide her pregnancy and purposely left Newark for Hackensack to give birth

in order to prevent the Division from taking her baby.

      The court granted the Division custody of Anna in April 2016, and placed

her in a non-relative resource home.       Lisa continued to test positive for

marijuana in a series of weekly screenings following Anna's birth.

      In June 2016, the guardianship trial for Adam and Sally occurred. The

Division presented testimony of its expert, who had performed the psychological

evaluations of Allen and Lisa. The expert testified Allen was unfit to parent

either of the children because of his past history of domestic violence and

physical abuse of the children, and that Lisa hid this history during the

evaluation process.   The expert noted, that despite confronting Lisa with

evidence within the Division's record to the contrary and giving Lisa the

opportunity to recant her misrepresentations, she remained untruthful. As a

result, he concluded Lisa was also unlikely to be a viable parenting option for

Adam and Sally in the foreseeable future, because "one of the themes that has


                                                                       A-2350-17T2
                                       9
occurred over time is this theme of secrecy and deception." The expert noted he

could no longer recommend Lisa have additional time to demonstrate progress

towards reunification because of her inability to be truthful.

      Allen also testified, and represented he had participated in life skills, anger

management, domestic violence, drug treatment, and parenting programs during

his incarceration. He claimed he had not violated the safety plan because he

refused to see the children when Lisa brought them to the halfway house to visit

him. He also claimed he did not have any contact with Lisa since his release

from incarceration in November 2015, and had no future plans to parent with

her. Allen denied striking Jason. He admitted to one incident with Lisa in which

he threw a chair at her and bit her, but claimed she hit him. He also admitted he

and Lisa had attempted to conceal his identity from the Division. Allen also

denied Anna was his daughter because she was conceived while he was

incarcerated.

      In June 2016, the court terminated Lisa's and Allen's parental rights to

Adam and Sally. We affirmed both decisions. N.J. Div. of Child Prot. &

Permanency v. L.M.A., Nos. A-4929-15, A-4931-15 (App. Div. June 11, 2018).

      In this case, Lisa participated in intensive outpatient treatment following

Anna's birth, no longer tested positive for drugs, and completed a substance


                                                                             A-2350-17T2
                                        10
abuse treatment program.        She also agreed to attend domestic violence

counseling. A paternity test confirmed Allen was Anna's father and he was

joined as a party in this matter.

      In October 2016, both parents met with the Division to discuss visitation.

Again, each denied there was domestic violence. In November 2016, Allen

enrolled in a residential program for substance abuse treatment, domestic

violence and abuse counseling, mental health group therapy, and parenting

classes.

      Following a permanency hearing on December 13, 2016, the court

approved the Division's plan for termination of parental rights followed by

adoption. The court found Lisa and Allen had failed to remediate the issues ,

which caused Anna's removal.

      Throughout December 2016 and January 2017, Lisa sought mental health

treatment for her anxiety and chronic depression. She continued to express a

desire for a relationship with Allen and reported "the person [I] love [I] can[']t

be with."

      The Division assessed whether Lisa's mother would be a viable option for

Anna's placement. However, a psychological evaluation determined she was




                                                                          A-2350-17T2
                                       11
incapable of providing adequate parenting for her grandchild. She was also

listed in the Division registry as a substantiated perpetrator of neglect.

      In April 2017, the Division conducted updated psychological evaluations

with Lisa and Allen, and also performed comparative bonding evaluations for

each parent and Anna's resource parent. Lisa continued to deny Allen had

physically abused her children, and denied her children had ever witnessed

domestic violence. She also denied having any contact with Allen since Anna

was born. The evaluator reported Lisa appeared to be sober, had no active

symptoms of mental illness, and if she remained on a positive trajectory, there

was a possibility she could become a viable parenting option.

      Allen told the evaluator he had previously engaged in domestic violence

with Lisa, but said he was no longer in contact with her. Allen wished to reunite

with Anna and indicated he completed substance abuse treatment as a part of his

parole.   Allen also stated he had completed parenting skills and anger

management training, and was currently taking medication for his bipolar

disorder. Because of Allen's own history as a victim and perpetrator of sexual

abuse, the Division referred him for a psychosexual evaluation.

      The bonding evaluations revealed Allen and Lisa were affectionate and

appropriate with Anna, and she had developed a level of comfort with each of


                                                                             A-2350-17T2
                                       12
them. The evaluator opined Lisa was more likely to become a viable parenting

option than Allen, but she would have to maintain her sobriety, participate in a

relapse prevention program, therapy, and medication monitoring. However, a

failure to comply would most likely leave termination of parental rights as the

only option.   Likewise, the evaluator opined Allen could become a viable

placement option if he complied with substance abuse treatment, therapy, and

medication monitoring, in addition to the aforementioned psychosexual

evaluation. The evaluator concluded both parents should have a period of four

months to build on their progress.

      The bonding evaluation with the resource parent found she was very

engaging with Anna, and the child's relationship with her resource mother had a

deeper quality and intensity than with her biological parents. The foster mother

had been caring for Anna since her birth and wished to adopt her. The evaluator

noted because Anna and her resource parent had the foundation for a healthy

attachment, Anna would internalize the attachment by the time she was two

years old, and the passage of time increased the risk of enduring harm if the

child was returned to her biological parents.

      In April and May 2017, the law guardian's expert performed psychological

and bonding evaluations. Lisa continued to deny marijuana usage while she was


                                                                        A-2350-17T2
                                      13
pregnant with Anna and downplayed the history of domestic violence . She

denied having a relationship with Allen following his incarceration.         The

evaluation concluded Lisa had a long history of being "deceitful and

manipulative" with the Division, citing her interference with Division

investigations, concealment of Allen's criminal background, and hiding the

pregnancy. The evaluator also questioned Lisa's commitment to sobriety and

her capacity to have a healthy and safe relationship, because she minimized the

history of domestic violence and marginally engaged in relapse prevention

services.

      During his evaluation, Allen stated he was still living at a halfway house

and hoped to leave by July 2017.       He claimed he was taking prescribed

medication and finding success in therapy. He intended to secure housing, go

to school, continue attending treatment, and win custody of his children. Allen

claimed he and Lisa ended their relationship during his incarceration.

      The bonding evaluations on behalf of the law guardian concluded Anna

had a closer, healthier, and stronger bond with the resource parent than with

either biological parent. The evaluation concluded Lisa had the skills necessary

to act as a babysitter or school aide, but lacked a deep and intense emotional

attachment to Anna. The evaluator also noted Lisa did not understand the issues


                                                                         A-2350-17T2
                                      14
of attachment or the difficulties Anna would experience by removing her from

her resource parent. The expert expressed the same concerns regarding Allen,

and emphasized Allen had not demonstrated the capacity for independent living

outside of the halfway home. The expert also noted although each parent had

claimed their relationship had ended, they had provided inconsistent reasons for

its demise, and previously misled the Division regarding their association

without remorse.

      Throughout the summer of 2017, Lisa continued to have supervised visits

with Anna. Although Lisa had been attending a domestic violence program, she

demonstrated poor judgment because she lacked insight into the harmful nature

of her relationship with Allen. Allen fell out of contact with the Division and

ceased visiting Anna.

      Anna's guardianship trial occurred on four dates in September, October,

and November 2017. Allen did not attend trial. Without objection, the trial

judge took judicial notice of the prior guardianship matters.

      The Division caseworker assigned to the family since September 2016,

testified and authenticated the Division's records without objection.            The

caseworker explained the children's removal in 2014 due to domestic violence

and the parents' attempts to conceal it, the violation of the safety plan, and Lisa's


                                                                             A-2350-17T2
                                        15
attempts to conceal her pregnancy from the Division. The caseworker also

explained the Division's attempts at reunifying the family.

      The law guardian's expert testified consistent with her report.        She

reiterated Anna would not suffer harm if she was separated from either parent,

and her foster mother would be able to mitigate any type of harm that would

arise. The expert cited Lisa's and Allen's previous history with the Division as

evidence of future harm to Anna. The expert testified Lisa lacked insight into

the impact domestic violence and abuse had on her children, and Allen's failure

to remain in contact with the Division was a poor reflection of his commitment

to Anna.

      As to both parents' history of deception and misrepresentations to the

Division, the expert opined the parents told authority figures what they wanted

to hear in order to avoid scrutiny. The expert noted this conduct was problematic

because it was contrary to a parent's obligation to be truthful with doctors,

teachers, and others in order to meet their child's needs.

      Notably, the law guardian's expert disagreed with the Division's expert,

who stated that allowing Lisa additional time to engage in reunification services

would not harm Anna. The law guardian's expert explained Lisa would need to




                                                                         A-2350-17T2
                                       16
be sober for eighteen to twenty-four months in order to achieve remission and

the passage of more time deprived Anna of permanency.

      The Division's expert testified a termination of parental rights would not

cause Anna more harm than good. The expert stated Anna was at risk of harm

due to the possibility of Lisa reuniting with Allen, given the couple's previous

pattern of unauthorized contact and violation of the Division's safety plan.

According to the expert, Lisa did not have sufficient understanding of how

domestic violence impacted her children. Although Lisa had been drug-free,

she had a history of relapse and failed to regularly attend relapse support

meetings. The Division's expert could not recommend reunification with Anna

based on Lisa's history of deception, especially regarding domestic violence.

The expert also could not recommend reunification between Allen and Anna

because Allen did not submit to the psychosexual evaluation.

      The Division's expert concluded both parents had not fully complied with

his recommendations. He noted his initial recommendation of a reevaluation

period of three-to-four months was primarily to afford Anna permanency and

this time had passed without marked improvement by either parent.

      Lisa also testified. Despite evidence to the contrary, she insisted the

children did not witness domestic violence and she had no intention of reuniting


                                                                        A-2350-17T2
                                      17
with Allen.      She admitted she misrepresented her past marijuana use, but

claimed she had not used or tested positive since July 2016.       Lisa denied

attempting to conceal Anna's birth from the Division, the history of violence,

and that she knew Allen was Anna's father. She also denied violating the

Division's safety plan.

      On January 5, 2018, the trial judge issued a written decision finding the

Division had met the four-prong best interests of the child test under N.J.S.A.

30:4C-15.1(a), and signed a judgment granting the Division guardianship of

Anna. The judge found the testimony of the caseworker and both experts

credible. He did not find Lisa credible and noted she "continue[d] to provide

untruths and conflicting information" regarding her history of domestic violence

and the custody of her children.

                                       I.

      On this appeal, Lisa raises the following points of argument for our

consideration:

              POINT I: THE LOWER COURT ERRED IN
              FINDING THAT ALL FOUR PRONGS OF THE BEST
              INTERESTS TEST FOR TERMINATION WERE
              PROVEN BY CLEAR AND CONVINCING
              EVIDENCE AND THEREFORE THE JUDGMENT
              OF GUARDIANSHIP SHOULD BE REVERSED.



                                                                        A-2350-17T2
                                      18
(A) THE TRIAL COURT'S FINDING THAT
LISA CAUSED HARM BY NOT BEING
TRUTHFUL WITH DCPP, TO A DEGREE
THAT SATISFIED THE FIRST STATUTORY
PRONG, IS UNSUPPORTED BY THE
RECORD.

(B) THE    JUDGMENT   TERMINATING
LISA'S PARENTAL RIGHTS SHOULD BE
REVERSED BECAUSE THE EVIDENCE
DOES NOT SUPPORT THE TRIAL COURT'S
CONCLUSION THAT LISA IS UNABLE TO
PROVIDE [ANNA] WITH A SAFE AND
STABLE HOME.

(C) THE TRIAL JUDGE ERRED IN HIS
DETERMINATION THAT DCPP SATISFIED
THE REASONABLE EFFORTS STANDARD
BECAUSE IT FAILED TO PROVIDE
SERVICES THAT WERE REASONABLE
UNDER ALL THE CIRCUMSTANCES AND
THE   COURT   DID   NOT   EXPLORE
ALTERNATIVES TO TERMINATION.

    1.    The Trial Judge Erred In His
    Determination That DCPP's Unreasonable
    Cookie Cutter Approach, Rather Than
    Tailored Services, Satisfied The Third
    Prong Of The Test.

    2.     The Trial Court's Reliance On DCPP
    Being Relieved Of Efforts Was Error
    Because The First Termination Action Was
    Still On Appeal And Not Final.

    3.    The Trial Judge Failed To Make A
    Determination That DCPP Considered
    Alternatives To Termination.

                                                A-2350-17T2
                19
            (D) THE    JUDGMENT   TERMINATING
            LISA'S PARENTAL RIGHTS SHOULD BE
            REVERSED BECAUSE THE RECORD LACKS
            RELIABLE AND COMPETENT EVIDENCE
            TO SUPPORT THE TRIAL COURT'S LEGAL
            CONCLUSION THAT TERMINATION OF
            PARENTAL RIGHTS WILL NOT DO MORE
            HARM THAN GOOD.

      POINT II: TRIAL COUNSEL'S FAILURE TO
      OBJECT TO THE ADMISSION OF TRANSCRIPTS
      FROM LISA'S PRIOR TERMINATION TRIAL
      CONSTITUTED INEFFECTIVE ASSISTANCE OF
      COUNSEL AND WARRANTS REVERSAL. (Not
      Raised Below).

Allen asserts the following points in his appeal:

      POINT I. TERMINATION     OF     [ALLEN]'S
      PARENTAL RIGHTS WAS NOT WARRANTED
      UNDER THE "BEST INTERESTS TEST" OF N.J.S.A.
      30:4C-15.1(A).

            A.    The Court Erred In Deeming The First
            Prong Of The Test Satisfied By Clear And
            Convincing Evidence Where [Anna] Was Not
            Harmed By The Circumstances Resulting In Her
            Removal, Where Her Safety, Health And
            Development Was Not Endangered By [Allen]
            Availing Himself Of Services Addressing Any
            Such Risk And Where The Court Erroneously
            Relied On An Impermissible Child Hearsay
            Allegation That Informed A Psychological
            Recommendation Underpinning Its Finding Of A
            Risk Of Harm.

            B.   The Court Erred In Deeming The Second
            Prong Of The Test Satisfied By Clear And

                                                           A-2350-17T2
                                20
                  Convincing Evidence Where [Allen] Self-
                  Enrolled And Availed Himself Of Services At A
                  Residential  Substance    Abuse       Treatment
                  Program, Obtained Employment And Housing
                  And Presented A Plan For [Anna's] Care By The
                  Time Of The Guardianship Trial (Sic).

                  C.    The Court Erred In Concluding Prong
                  Three Of The Test Satisfied Where The Record
                  Does Not Establish That The Court Fully
                  Considered Alternatives To Termination Of
                  Parental Rights When DCPP's Rule Out Of A
                  Relative On Best Interest Grounds Was Based On
                  An Unnamed Expert Not Present At The
                  Guardianship Trial For Cross Examination.

      Having reviewed the record, we conclude that these arguments are without

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

We affirm substantially for the reasons stated by the trial judge. We add only

these comments.

      In striking a balance between a parent's constitutional rights and a child's

fundamental needs, courts employ the four-part guardianship test articulated in

N.J. Div. of Youth & Family Servs. v. A.W., 103 N.J. 591, 604-11 (1986), and

codified as N.J.S.A. 30:4C-15.1(a):

            a. The division shall initiate a petition to terminate
            parental rights on the grounds of the "best interests of
            the child" pursuant to subsection (c) of section 15 of
            P.L. 1951, c. 138 (C. 30:4C-15) if the following
            standards are met:


                                                                          A-2350-17T2
                                      21
                  (1) The child's safety, health or
                  development has been or will continue to
                  be endangered by the parental relationship;

                  (2) The parent is unwilling or unable to
                  eliminate the harm facing the child or is
                  unable or unwilling to provide a safe and
                  stable home for the child and the delay of
                  permanent placement will add to the harm.
                  Such harm may include evidence that
                  separating the child from [her] resource
                  family parents would cause serious and
                  enduring emotional or psychological harm
                  to the child;

                  (3) The division has made reasonable
                  efforts to provide services to help the
                  parent correct the circumstances which led
                  to the child's placement outside the home
                  and the court has considered alternatives to
                  termination of parental rights; and

                  (4) Termination of parental rights will not
                  do more harm than good.

            [N.J.S.A. 30:4C-15.1(a).]

In their application, the four factors above "are not discrete and separate, but

relate to and overlap with one another to provide a comprehensive standard that

identifies a child's best interests." N.J. Div. of Youth & Family Servs. v. I.S.,

202 N.J. 145, 167 (2010) (quoting N.J. Div. of Youth & Family Servs. v. G.L.,

191 N.J. 596, 606-07 (2007)).



                                                                         A-2350-17T2
                                        22
      In reviewing the trial judge's decision, we must defer to his factual

findings unless they "went so wide of the mark that a mistake must have been

made." N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279 (2007)

(quoting C.B. Snyder Realty, Inc. v. BMW of N. Am. Inc., 233 N.J. Super. 65,

69 (App. Div. 1989)). So long as "they are 'supported by adequate, substantial

and credible evidence,'" a trial judge's factual findings will not be disturbed on

appeal. In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App. Div. 1993)

(quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474, 483-84 (1974)).

We owe special deference to the trial judge's expertise in handling family issues.

Cesare v. Cesare, 154 N.J. 394, 411-13 (1998).

      Having reviewed the record, we conclude the trial judge's factual findings

are based on sufficient credible evidence, and in light of those findings, his legal

conclusions are unassailable. The record amply supports his decision that the

termination of parental rights is in Anna's best interests.

      Affirmed.




                                                                            A-2350-17T2
                                        23